DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20 2021 has been entered.
 Receipt of Arguments/Remarks filed on December 20 2021 is acknowledged. Claims 1-48, 52-53 and 60-61 were/stand cancelled. Claims 49-51, 54-55 and 62 were amended. Claims 49-51, 54-59 and 62 are pending. 
	

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
	The cancellation of claim 46 has render the rejection of the claim under 35 USC 112b or 35 USC 112(pre-AIA ), second paragraph moot.  
	The cancellation of claim 52 has rendered the rejection under 35 USC 112d or pre-AIA  35 USC, 4th paragraph moot.  
	The amendments filed December 20 2021 have overcome the rejections of the claims under 35 USC 103 over Jenkins et al. in view of Straub et al. and Crowder et al. and over Jenkins et al. in view of Straub et al. and Crowder et al. and in further view of 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Parker on March 3 2022.

The application has been amended as follows: 
Please cancel claim 49.
In claim 50: please insert “pharmaceutical powder” after “The” and “composition” in line 1.
In claim 50: please replace “dispersion or” with “pharmaceutical” in lines 1-2.  
In claim 51: please insert “pharmaceutical powder” after “the” and before “composition” in lines 2-3.
In claim 54: please insert “pharmaceutical powder” after “the” and before “composition” in line 1.
claim 55: please insert “powder” after “pharmaceutical” and before “composition” in line 2.
In claim 55: please insert “pharmaceutical powder” after “delivering the” and before “composition” in line 3.
In claim 55: please replace “to treat one or more pulmonary diseases in an amount effect to treat the pulmonary disease” with “in an amount effective to treat the pulmonary disease”.
Thus, claim 55 should read:
A method of treating a pulmonary disease in a subject, the method comprising obtaining a pharmaceutical powder composition in accordance with claim 62 and delivering the pharmaceutical powder composition to the subject by pulmonary delivery in an amount effective to treat the pulmonary disease.  
In claim 59: please insert “powder” after “pharmaceutical” and before “composition” in line 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a powder composition comprising porous nanostructured aggregates of lactose and amorphous tacrolimus composed of branched and interconnected nanorods wherein the composition is a) free of cyclosporine, b) free of a stabilizer other than lactose and 3) free of ethanol, propylene glycol and polyethylene glycol.  The prior art does not suggest a composition with the instantly claimed structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616